Case 8:19-bk-10822-CB   Doc 33 Filed 03/14/19 Entered 03/14/19 10:33:38   Desc
                         Main Document     Page 1 of 7
Case 8:19-bk-10822-CB   Doc 33 Filed 03/14/19 Entered 03/14/19 10:33:38   Desc
                         Main Document     Page 2 of 7
Case 8:19-bk-10822-CB   Doc 33 Filed 03/14/19 Entered 03/14/19 10:33:38   Desc
                         Main Document     Page 3 of 7
Case 8:19-bk-10822-CB   Doc 33 Filed 03/14/19 Entered 03/14/19 10:33:38   Desc
                         Main Document     Page 4 of 7
Case 8:19-bk-10822-CB   Doc 33 Filed 03/14/19 Entered 03/14/19 10:33:38   Desc
                         Main Document     Page 5 of 7
Case 8:19-bk-10822-CB   Doc 33 Filed 03/14/19 Entered 03/14/19 10:33:38   Desc
                         Main Document     Page 6 of 7
Case 8:19-bk-10822-CB   Doc 33 Filed 03/14/19 Entered 03/14/19 10:33:38   Desc
                         Main Document     Page 7 of 7
